[Cite as State ex rel. Parker v. Russo, 2011-Ohio-2667.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                      No. 96722




                          STATE OF OHIO, EX REL.,
                           MICHAEL PARKER, JR.
                                                                 RELATOR

                                                       vs.

          THE HONORABLE JUDGE JOHN RUSSO
                                                                 RESPONDENT


                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 444583
                                                Order No.

        BEFORE: Blackmon, P.J., Boyle, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                                   June 2, 2011
                                                           -i-

FOR RELATOR:
                                  2


Michael Parker, Jr., Pro Se
Inmate No. 572-106
Lake Erie Correctional Inst.
P. O. Box 8000
Conneaut, Ohio 44030


FOR RESPONDENT:

Judge John Russo
Cuyahoga County Common Pleas Court

William D. Mason
Cuyahoga County Prosecutor

James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113



PATRICIA ANN BLACKMON, J.:

     {¶ 1} Michael Parker, Jr. has filed a complaint for a writ of

mandamus. Parker seeks an order from this court, that requires Judge

John Russo to issue findings of fact and conclusions of law with regard to

a motion for post-conviction relief, as filed in State v. Parker, Jr.,

Cuyahoga County Court of Common Pleas Case No. CR-521078. Judge

Russo has filed a motion for summary judgment, which we grant for the

following reasons.
                                  3

     {¶ 2} Initially, we find that Parker’s complaint for a writ of

mandamus is defective for failure to comply with R.C. 2969.25(C), which

mandates that an inmate, who files a complaint against a government

entity or government employee, must support the complaint with a

statement that: (1) sets forth the balance in the inmate’s account for the

preceding six months, as certified by the institutional cashier; and (2) a

statement that sets forth all other cash and items of value as owned by

the inmate.   The failure of Parker to support his complaint with a

statement of the balance contained within his institutional account, as

certified by the institutional cashier, warrants dismissal.    Martin v.

Woods, 121 Ohio St.3d 609, 2009-Ohio-1928, 906 N.E.2d 1113; Clarke v.

McFaul, Cuyahoga App. No. 89447, 2007-Ohio-2520.

     {¶ 3} Notwithstanding the aforesaid procedural defect, we find that

Parker’s request for a writ of mandamus is moot. On June 1, 2010,

Judge Russo denied Parker’s petition for post-conviction relief.       In

addition, Judge Russo’s judgment entry fulfilled the mandatory

requirement of “findings of fact and conclusions of law” under R.C.

2953.21. The entry of June 1, 2010, apprised Parker of the grounds for

the judgment and would enable an appellate court to review the
                                   4

judgment on appeal.     State ex rel. Carrion v. Harris (1988), 40 Ohio

St.3d 19, 530 N.E.2d 1330; State v. Mapson (1982), 1 Ohio St.3d 217, 438

N.E.2d 910; State v. Lester (1975), 41 Ohio St.2d 51, 322 N.E.2d 656.

     {¶ 4} Accordingly, we grant Judge Russo’s motion for summary

judgment. Costs to Parker. It is further ordered that the Clerk of the

Eighth District Court of Appeals serve notice of this judgment upon all

parties as required by Civ.R. 58(B).

     Writ denied.

___________________________________
PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR